DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WADA et al. (PGPub 2013/0200972 A1) in view of Otsuka et al. (US PAT. 9,196,404).
	WADA et al. teach a process of making a powder magnetic core with a metallic soft magnetic material powder, comprising steps of: a first step comprising mixing a soft magnetic material powder and a binder (paragraph [0082]); a second step comprising compression molding the mixture obtained after the first step(paragraph [0082]); a third step comprising performing at least one of grinding and cutting on a compact obtained after the second step(paragraph [0082]); and a fourth step comprising heat-treating the compact in a range of 400 0C to 900 0C after the third step, wherein in the fourth step, the compact is heat-treated so that an oxide layer containing an element constituting the soft magnetic material powder is formed on a surface of the soft magnetic material powder as shown in Fig. 3 (paragraph [0083]). 
0C to 2500C (col. 10, lines 17-25). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a powder magnetic core of WADA et al. by providing a preheating process after the compressed the mixture as taught by Otsuka et al. in order to provide an enhancement of the magnetic characteristics of a magnetic core.
	Re. claim 4: Otsuka et al. also teach that the heat treatment for preheating is in a temperature of 300 0C or lower (col. 10, lines 17-25). 
	Re. claim 5: Otsuka et al. also teach that the binder is cured in the heat treatment process (col. 10, lines 17-25).
	Re. claim 7: WADA et al. also teach that the grinding is performed on at least a coil holding part of the powder magnetic core (paragraph [0082]).
	Re. claim 8: WADA et al. also teach that the powder magnetic core has a drum shape including the coil holding part and flanges at both ends of the coil holding part as shown in Fig. 2.
	Re. claim 10: Otsuka et al. also teach that the binder is a thermoplastic organic binders (col. 9, lines 12-16).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WADA et al. in view of Otsuka et al., and further in view of Yoshihara et al. (JP 2008251735 A).
	WADA et al., modified by Otsuka et al., teach all limitations as set forth above, but silent spray drying a slurry containing the soft magnetic material powder and the binder. Yoshihara et al. teach a process of spray drying a slurry containing the soft magnetic material powder to form granulating particles (see also abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a powder magnetic core of WADA et al., modified by Otsuka et al., by spray drying a slurry containing the soft magnetic material powder and the binder as taught by Yoshihara et al. in order to obtain a desired granulating particles containing the soft magnetic material powder and the binder.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WADA et al. in view of Otsuka et al., and further in view of Kawada (PGPub 2014/0154469 A1).
	WADA et al., modified by Otsuka et al., teach all limitations as set forth above having Fe-Cr-Si as the soft magnetic material powder, but silent a Fe--Cr--Al soft magnetic material powder. Kawada teaches a soft magnetic material powder including a Fe--Cr--Al soft magnetic material powder (paragraph [0006]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a powder magnetic core of WADA et al., modified by Otsuka et al., by providing an Fe--Cr--Al soft magnetic material powder as taught by Kawada because it is generally known to the person skilled in the art that both soft magnetic . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WADA et al. in view of Otsuka et al., and further in view of Matsuoka et al. (US PAT. 5,242,760).
	WADA et al., modified by Otsuka et al., teach all limitations as set forth above, but silent a space factor of the compact. Matsuoka et al. teach a process of making a magnetic core including a process of compressing the soft magnetic material powder with a space factor as large as possible in order to produce a compact soft magnetic material powder (see also col. 7, lines 9-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a powder magnetic core of WADA et al., modified by Otsuka et al., by a space factor of the compact as taught by Matsuoka et al. in order to produce a desired compact soft magnetic material powder.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WADA et al. in view of Otsuka et al., and further in view of Urushihara et al. (US PAT. 9,922,758).
	WADA et al., modified by Otsuka et al., teach all limitations as set forth above, but silent an air atmosphere for performing the preheating. Urushihara et al. teach a process of making a magnetic core including a process of heating treatment, after a magnetic core is formed, in an air atmosphere in order to improve a bonding force in magnetic core and mechanical strength of the powder magnetic core (col.  Line 1-18).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention was made to a person having ordinary skill in the art to modify a process of fabricating a powder magnetic core of WADA et al., modified by Otsuka et al., by an air atmosphere for performing the preheating as taught by Urushihara et al. in order to improve a bonding force in magnetic core and mechanical strength of the powder magnetic core.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to PAUL D KIM whose telephone number is (571)272-
4565.  The examiner can normally be reached on Monday-Friday: 6:00 AM-2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D KIM/Primary Examiner, Art Unit 3729